DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

II.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/324,331.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 17/324,331 application teach similar limitations on a method of quantifying agent interaction with a self-verifying array of nodes.
For example:
Regarding claim 1 the 17/324,331 application teaches 
a method of quantifying agent interaction with a self-verifying array of nodes, the method comprising: a) discovering with the self-verifying array of nodes at least a first node, a second node, and a third node, wherein each node of the self-verifying array of nodes comprises at least a respective processor, a respective digital storage and a respective wireless transceiver; b) assigning a respective unique identifier to each of the first node, the second node, and the third node when they are discovered; c) establishing communication between the first node and at least the second node and third node in the self-verifying array of nodes, wherein each of the first node, the second node and the third node generate at least a first set of values from the communication; d) utilizing the first set of values to determine a relative position amongst at least the first node, the second node and the third node; e) removably attaching the first node to a first agent, and the second node to a second agent, 
i) storing, in the respective digital storage of at least one of the first node, the second node, and the third node the generated values for communication variables and unique identifiers for the first node; the second node and the third node; j) with the respective processor of at least one of the first node, the second node, and the third node, generating a respective set of position coordinates indicative of a position of each of the first agent; and the second agent, each respective set of position coordinates based upon values included in an aggregate of values for the communication variables received into the respective processor; and k) with the respective processor of at least one of the first node, the second node, and the third node, generating an orientation of one or both of the first agent and the second agent (see the 17/324,331 application, claim 21, step a) – step k).
	Claims 2-20 are rejected for double patenting as well by claims 21-40 of the 17,324,331 application respectively).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
III.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,824,774 B2 in view Patent No.: US 10,210,353 B1 to Li.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
For example:
Regarding claim 1 the 10,824,774 patent teaches 
a method of quantifying agent interaction (see the 10,824,774 patent, claim 1, col. 82, lines 63-64) with a self-verifying array of nodes, the method comprising: a) discovering with the self-verifying array of nodes at least a first node, a second node, and a third node, wherein each node of the self-verifying array of nodes comprises a respective wireless transceiver (see the 10,824,774 patent, claim 1, step a) and step e), generating values for communication variables based on communicating between the first transceiver, the second transceiver, and third transceiver  reads on a self-verifying array of nodes, and discovering with the self-verifying array of nodes at least a first node, a second node, and a third node, wherein each node of the self-verifying array of nodes comprises  a respective wireless transceiver); b) assigning a respective unique identifier to each of the first node, the second node, and the third node when they are discovered (see the 10,824,774 patent, claim 1, step a)); c) establishing communication between the first node and at least the second node and third node in the nodes, wherein each of the first node, the second node and the third node generate at least a first set of values from the communication (see the 10,824,774 patent, claim 1, step d) and step e)); d) utilizing the first set of values to determine a relative position amongst at least the first node, the second node and the third node (see the 10,824,774 patent, claim 1, step h)); e) removably attaching the first node to a first agent, and the second node to a second agent, wherein the first node remains attached to the first agent and the second node remains attached to the second agent during a time of a procedure (see the 10,824,774 patent, claim 1, step b)); f) attaching the third node to a reference position in a facility resource, wherein the third node is in the reference position in the facility resource during the time of the procedure (see the 10,824,774 patent, claim 1, step c)); g) wirelessly communicating between the generating values for communication variables based on communicating during the procedure between the first transceiver the second transceiver; and the third transceiver reads verifying a presence of at least one of the first node, the second node and the third node in the self-verifying array of nodes during the time of the procedure); i) storing, in the respective digital storage of at least one of the first node, the second node, and the third node the generated values for communication variables and unique identifiers for the first node; the second node and the third node (see the 10,824,774 patent, claim 1, step f and step g)); j) with the respective processor of at least one of the first node, the second node, and the third node, generating a respective set of position coordinates indicative of a position of each of the first agent; and the second agent, each respective set of position coordinates based upon values included in an aggregate of values for the communication variables received into the respective processor (see the 10,824,774 patent, claim 1, step h)); and k) with the respective processor of at least one of the first node, the second node, and the third node, generating an orientation of one or both of the first agent and the second agent (see the 10,824,774 patent, claim 1, step i)).
Claim 1 of the 10,824,774 patent does not specifically teach the nodes comprising at least a respective processor and a respective digital storage.
Li teaches nodes comprising at least a respective processor (165, Fig. 1) and a respective digital storage (155, Fig. 1) (see col. 5, lines 16-21; 48-53; 58-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make claim 1 of the 10,824,774 patent adapt to include the nodes comprising at least a respective processor and a respective digital storage because the nodes in the claims of the 

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






December 29, 2021